         Case 8-20-72121-reg           Doc 191        Filed 08/27/20        Entered 08/27/20 13:52:12




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 : Chapter 11
                                                                       :
BAUMANN & SONS BUSES, INC., et al.,                                    : Case No. 20-72121 (REG)
                                                                       :
                                  Debtors.1                            : (Jointly Administered)
                                                                       :
---------------------------------------------------------------------- X

                                       DECLARATION OF SERVICE

          Pursuant to 28 U.S.C. § 1746, I hereby declare that the following is true and correct to the

 best of my knowledge, information and belief:

          1.       I am over the age of 18, am not a party to this action, and am employed by Klestadt

 Winters Jureller Southard & Stevens, LLP located at 200 West 41st Street, 17th Floor, New York,

 New York, 10036.

          2.       On the 27th day of August, 2020, I served copies of:

         Notice of (I) Hearing to Consider Approval of the Sale of Certain of the Debtors’ Assets
          and (II) Filing of First Public Sale of Hearing Notice, along with exhibits referenced
          therein [Docket No. 190];

 by email upon these parties listed on Schedule A.

          I declare under penalty of perjury that the foregoing is true and correct.

 Executed: August 27, 2020

                                                                         /s/Kristen Strine
                                                                         Kristen Strine




 1
  The Debtors in these cases, along with the last four digits of each of the Debtor’s federal tax identification number
 are: Baumann & Sons Buses, Inc. (2109), ACME Bus Corp. (8937), ABA Transportation Holding Co., Inc. (4676),
 Brookset Bus Corp. (7908), and Baumann Bus Company, Inc. (9631). The Debtors’ headquarters is located at 3355
 Veterans Memorial Highway, Ronkonkoma, New York 11779.
     Case 8-20-72121-reg       Doc 191    Filed 08/27/20   Entered 08/27/20 13:52:12




                                         Schedule A

Office of the United States Trustee:

Office of the United States Trustee              Shapiro, Dicaro & Barak
Long Island Federal Courthouse                   One Huntington Quadrangle, Suite 3N05
560 Federal Plaza – Room 560                     Melville, NY 11747
Central Islip, NY 11722-4437                     Attn: Robert Griswold
Attn: Christine H. Black                                rgriswold@logs.com
       Christine.H.Black@usdoj.gov                      NYBKCourt@logs.com

Counsel to the Committee:                        Bronster LLP
                                                 156 West 56th Street - Suite 902
SilvermanAcampora LLP                            New York, NY 10019
100 Jericho Quadrangle, Suite 300                Attn: Michael H. Resnikoff
Jericho, NY 11753                                       Andrew Helfand
Attn: Ronald J. Friedman, Esq.                          mresnikoff@bronsterllp.com
       Brian Powers, Esq.                               ahelfand@bronsterllp.com
RFriedman@SilvermanAcampora.com
BPowers@SilvermanAcampora.com                    Platzer, Swergold, Levine,
HTrust@SilvermanAcampora.com;                    Goldberg, Katz & Jaslow, LLP
                                                 475 Park Avenue South, 18th Floor,
Secured creditors or their counsel:              New York, NY 10016
                                                 Attn: Clifford A. Katz, Esq.
Cullen & Dykman LLP                                      ckatz@platzerlaw.com
100 Quentin Roosevelt Boulevard
Garden City, NY11530                             Wright Law Group, PLLC
Attn: Matthew G. Roseman                         4470 W. Sunset Blvd., Suite 90003
       Thomas R. Slome                           Los Angeles, California 90027
       mroseman@cullenllp.com                    Attn: Melody G. Anderson
       tslome@cullenllp.com                             mga@replevin.com

Chiesa Shahinian & Giantomasi PC                 Schiller Knapp
One Boland Drive                                 30 Montgomery Street, Suite 1205
West Orange, NJ 07052                            Jersey City, NJ 07302
Attn: Brian Kantar                               Attn: Martin Mooney
       Scott Zuber                                       MMooney@schillerknapp.com
       bkantar@csglaw.com
       szuber@csglaw.com                         Signature Bank
                                                 261 Madison Avenue
Warner Norcross + Judd LLP                       New York, NY 10016
1500 Warner Building                             Attn: Randi Schneer, Senior VP
150 Ottawa Avenue N.W.                                  David McGowan
Grand Rapids, Michigan 49503                            rschneer@signatureny.com
Attn: Stephen B. Grow                                   dmcgowan@signatureny.com
       sgrow@wnj.com
    Case 8-20-72121-reg         Doc 191   Filed 08/27/20   Entered 08/27/20 13:52:12




Westbury Jeep Chrysler Dodge RAM SRT             Joseph, Terracciano & Lynam, LLP
100 Jericho Turnpike                             2 Roosevelt Avenue - Suite 200
Jericho, NY 11753                                Syosset, NY 11791
scastro@westburyjeep.com                         Attn: Peter J. Terracciano, Esq.
jsporn@westburyjeep.com                                 Pterracciano@jtesqs.com
WBallan@levittownford.com
jcristales@levittownford.com                     Macco Law Group, LLP
                                                 2950 Express Drive South, Suite 109
Notice of appearance parties:                    Islandia, NY 11749
                                                 Attn: Peter Corey, pcorey@maccolaw.com
Weinberg, Gross & Pergament LLP
400 Garden City Plaza - Suite 403                Frazer & Feldman, LLP
Garden City, NY 11530                            1415 Kellum Place
Attn: Marc A. Pergament                          Garden City, NY 11530
      mpergament@wgplaw.com                      Attn: James H. Pyun
                                                        Jonathan Heidelberger
Graydon Head & Ritchey LLP                              Wade C. Wilkinson
312 Walnut Street, Suite 1800                           Dennis O’Brien
Cincinnati, OH 45202                                    jhpyun@ffedlaw.com
Attn: J. Michael Debbeler, Esq.                         jheidelberger@ffedlaw.com
       mdebbelerr@graydon.law                           wwilkinson@ffedlaw.com
                                                        dobrien@ffedlaw.com
The Frank Law Firm P.C.
333 Glehn Head Road, Suite 208                   Guercio & Guercio LLP
Old Brookville, NY 11545                         77 Conklin Street
Attn: Thomas J. Frank, Esq.                      Farmingdale, NY 11735
       thomas@frankfirmpc.com                    Attn: Christopher Shishko
                                                        cshishko@guerciolaw.com
Berger, Fischoff, Shumer, Wexler &
Goodman, LLP                                     Monteiro & Fishman, LLP
6901 Jericho Turnpike, Suite 230                 91 N. Franklin Street, Suite 108
Syosset, NY 11791                                Hempstead, NY 11590
Attn: Heath S. Berger                            Attn: Marcus Monteiro,
       hberger@bfslawfirm.com                    mmonteiro@mflawny.com

Foley & Lardner LLP                              Reich Reich & Reich, PC
90 Park Avenue                                   235 Main Street, Suite 450
New York, NY 10016-1314                          White Plains, NY 10601
Attn: Paul Labov                                 Attn: Jeffrey A. Reich,
       Alissa Nann                               jreich@reichpc.com
       Mike Riordan
       plabov@foley.com                          LAMB & BARNOSKY, LLP
       anann@foley.com                           534 Broadhollow Road, Suite 210
       mriordan@foley.com                        Melville, NY 11747-9034
                                                 Attn: Michelle S. Feldman, Esq.
                                                        msf@lambbarnosky.com
     Case 8-20-72121-reg     Doc 191    Filed 08/27/20   Entered 08/27/20 13:52:12




Certilman Balin Adler & Hyman, LLP             Twin Bus, joshgreenberg5@gmail.com
90 Merrick Avenue, 9th Floor
East Meadow NY       11554                     Orange County Transit
Attn: Richard J. McCord, Esq.                  John Mensch, John@orangectytransit.com
       Robert D. Nosek, Esq.
       rmccord@certilmanbalin.com              Total Bus Co
       rnosek@certilmanbalin.com               400 Stanley Ave
                                               Brooklyn, NY 11207
Any party expressing an interest in            Attn: Augie Vona
purchasing the Debtors’ assets:                       Todd Farber
                                                      avona@totalbusco.com
Proskauer Rose LLP                                    tfarber@totalbusco.com
Eleven Times Square
New York, NY 10036-8299                        Durham School Services
Attn: Vincent Indelicato                       4300 Weaver Pkwy
vindelicato@proskauer.com                      Warrenville, IL 60555-3919
                                               Attn: Nicholas Voisard
First Student, Inc.                            nvoisard@durhamschoolservices.com
532 Old Marlton Pike West
Suite 201                                      North Fork Express
Marlton, NJ 08053                              14 Hawkins Ave
Attn: Jim Woods                                Ronkonkoma, NY 11779
        Chase Seely                            Attn: Gregory Mensch
        Scott Burkoth                                 greg@northforkexpress.com
        Jim.Woods@FirstGroup.com
        Chase.Seely@firstgroup.com             Montauk Bus
        Scott.Burkoth@firstgroup.com           209 Wading River Road
                                               Center Moriches, NY 11934
We Transport                                   Attn: Linda Plourde
75 Commercial Street                                  linda.montaukbus@yahoo.com
Plainview, NY 11803
Attn: Bart Marksohn                            Don Brown Sales
       Carmen Tomeo                            mark@buscrazy.net
       bart@wetransport.com
       carmen@wetransport.com                  Nesco Bus Maintenance Inc.
                                               202 South Fehr Way
Suffolk Bus                                    Bay Shore, NY 11706
John Corrado, jcorrado@suffolkbus.com          Attn: Nestor Zaragoza
                                                     nestor@nescobus.com
Rolling V Bus Corp
PO Box 110                                     Logan Bus
South Fallsburg, NY 12779                      CMuirhead@LOGANBUS.COM
philvallone@rollingv.com
                                               Seth Transportation
                                               sethtrans@aol.com
     Case 8-20-72121-reg       Doc 191   Filed 08/27/20   Entered 08/27/20 13:52:12




TLC Transportation
500 Church Street
Bayport, NY 11705
GGraff@tlctransport.com

Christian Boney
Chris Lim, cboney72@gmail.com;
insistonchris@yahoo.com

Cook M&A
Attn: Joe Bilanzic
jbilanzic@cookma.com

Counterparties or Counsel to
Counterparties with contracts that the
debtors may potentially assign:

Ingerman Smith LLP
150 Motor Parkway, Suite 400
Hauppauge, New York 11788
Attn: Antonia L. Hamblin,
ahamblin@ingermansmith.com

Westchester County Attorney’s Office
Brian Miller
Senior Assistant County Attorney
bdm1@westchestergov.com

Shaw, Perelson, May & Lambert, LLP
115 Stevens Avenue
Valhalla, NY 10595
Attn: Margo L. May
       mmay@shawperelson.com
